Citation Nr: 0114705	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
frostbite of the right foot, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
frostbite of the left foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the evaluations for residuals of 
frostbite of the right and left foot were increased to 10 
percent.  


REMAND  

The veteran has made claims for increased evaluation for 
residuals of frostbite of the right and left foot.  Under the 
rating criteria for Diagnostic Code 7122 a higher disability 
rating is assigned for cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2000).

In February 1999 lost protective sensation of the left foot 
only was noted and the podiatrist could not feel dorsalis 
pedis.  The diagnosis was peripheral neuropathy secondary to 
frostbite injury by history.  However, at the May 1999 VA 
examination the veteran had palpable pulses bilaterally.  He 
had poor sharp and dull discrimination; some sharp pricks 
were elicited but were markedly decreased.  The lateral 
region of both feet was more sensitive to touch than the rest 
of his foot.  The veteran could feel pressure but had an 
altered sense of pain to touch.  In August 1999 the 
neurologic examination revealed loss of peripheral sensation 
involving the forefoot areas of both feet especially in the 
area of the great toes.  Vascular examination provided that 
pedal pulses were palpable bilaterally.  The November 1999 
neurological examination was unremarkable except for jumps 
even when touching the soles of the feet bilaterally and even 
when touching the dorsum of the feet bilaterally.  It was to 
note that although the veteran did not allow the physician to 
touch the sole of the foot or dorsum of the foot he could 
very conformably put socks on the feet and he did not jump 
when he himself was touching his own feet.  In January 2000 
sensations were present and there were good pulsations in 
both feet.  The diagnoses and assessments have been frostbite 
of the feet.  At the February 2001 Central Office hearing the 
veteran's representative stated that the veteran had 
peripheral neuropathy secondary to the frostbite.

The Board notes that VA outpatient treatment records, dated 
February 1999 to January 2000, show that the veteran was 
advised to stop smoking.  In fact, in July 1999 he reported 
that he smoked one pack every two days and had been smoking 
for 27 years.  Although, locally impaired sensation has been 
noted the Board is unable to determine whether the locally 
impaired sensation was a residual of frostbite or due to or 
the result of smoking.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded VA 
neurological examination.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is to state whether or not 
the veteran has locally impaired 
sensation.  If so, then the examiner is 
to indicate whether the locally impaired 
sensation was a residual of frostbite or 
due to or the result of smoking.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

